Citation Nr: 1821978	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety, depression, and dysthymia.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an July 2010 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By way of background, the July 2010 rating decision denied service connection for the bilateral knees and right elbow disabilities.  The December 2011 rating decision denied service connection for the claimed PTSD and prostate cancer.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Veteran's original claim for service connection for PTSD has been expanded to include his other diagnosed psychiatric disorders, specifically anxiety, depression, and dysthymia, and the claim has been recharacterized as such on the title page.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference Board hearing.  A transcript of the hearing is in the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, originally claimed as PTSD, and to include anxiety, depression, and dysthymia.  He is also claiming entitlement to service connection for prostate cancer to include as due to herbicide exposure, and service connection for a right elbow disability and a bilateral knee disability.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has never received a VA examination for his claimed PTSD or any other acquired psychiatric disorder.  Therefore, a remand is required to obtain the requisite VA examination and opinion for service connection.

With regard to the Veteran's claim for service connection for prostate cancer, to include as due to exposure to herbicide agents, the Board notes service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations during defined periods, to include Vietnam, Korea, or Thailand, is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders, to include prostate cancer.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed. Id. VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

The Board notes the Veteran has never been stationed in Vietnam, Korea, or Thailand during active service.  The Veteran was stationed at Naval Station Sangley Point, located on Manila Bay, in the Republic of the Philippines, from April 1970 to January 1971.  His hearing testimony and lay statements also point out the Veteran transited through Clark Air Base, Republic of the Philippines, enroute to and from his assignment at Naval Station Sangley Point.  VA's Adjudication Procedures Manual (M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 7) sets forth procedures for the verification of herbicides in areas outside Vietnam. The manual provides at least two locations where VA is to obtain information for non-Vietnam herbicide exposure: the VA Compensation Service and the U.S. Army and Joint Services Records Research Center (JSRRC). While the Veteran's claims file contains a finding dated November 30, 2011, that the Veteran did not serve in Vietnam, the Board notes the regulations regarding herbicide exposure have changed since the initial adjudication in December 2011.  Thus, VA should contact the Compensation Service and the JSRRC regarding the claimed exposure to herbicides in the Philippines.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicide agents with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  No VA opinion has been provided as to the possibility of direct service connection for the Veteran's prostate cancer.  VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant. See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Regarding the claims for a right elbow disability and a bilateral knees disability, the Board finds the opinions from a general compensation and pension examination in January 2010 to be inadequate.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).  The Veteran's file contains references to knee and elbow injuries while in service, but the general opinion provided in January 2010 does not address those.  In addition, a specific examination for the bilateral knees disability and the right elbow disability has not been provided, though there is substantial private medical documentation of those disabilities.  Thus, VA examinations are necessary for the Veteran's knee and elbow disabilities to adjudicate those claims.

Since the most recent statements of the case, the Veteran's Social Security medical records have been added to the claims file, which indicate the Veteran has been receiving Social Security disability since August 2010 for residuals of his prostate cancer, arthrosis, and other disabilities to include depression.  However, these medical records have yet to be used by the RO in evaluating the Veteran's claimed disabilities.

The most recent Supplemental Statement of the Case (SSOC) pertinent to this claim was issued by the RO in August 2014.  Per 38 C.F.R. § 20.1304(c), if pertinent evidence has been received and associated with the record, then it must be referred to the Agency of Original Jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or his representative.  That paragraph states "[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  Id.  Additional evidence has been added to the record since the two August 2014 SSOCs, and the Board also finds that recent evidence is pertinent to the issues on appeal as listed above, and therefore the appeal must be remanded.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any updated VA medical records of the Veteran not previously obtained.

2.  Contact the Veteran and request that he identify any pertinent private treatment records not already identified and obtained and, with the appropriate authorization, attempt to obtain those records and associate them with the claims file.

In addition, contact the Veteran and ask that he identify any pertinent records that are not already of record. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the Veteran's claimed herbicide and/or chemical exposure during his assignment in the Philippines from April 1970 to January 1971.  Provide an appropriate amount of time to submit this lay evidence.  Perform any other development necessary under the provisions of VA's Adjudication Procedures Manual (M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 7) pertaining to claims involving herbicide exposure in the Philippines.

3.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's prostate cancer and residuals. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimony, and treatment records, should be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner(s) should opine to the following:

Whether it is at least as likely as not (probability of fifty percent or greater) that the Veteran's prostate cancer disability is related to his active duty service, or is otherwise related to any in-service disease, event, or injury, to include the possibility of herbicide exposure?  The examiner is requested to provide opinions regarding possible service connection of the claimed prostate cancer from both a direct theory of causation and a presumptive theory of causation via herbicide exposure.

4. Schedule the Veteran for a VA examination by a VA or VA-contracted psychiatrist or psychologist to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD, depression, anxiety, and dysthymia.  The electronic claims file must be reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Whether it is at least as likely as not (probability of fifty percent or greater) that the Veteran's acquired psychiatric disorder is related to his active duty service, or is otherwise related to any in-service disease, event, or injury?

A detailed rationale for the opinion must be provided. Attention is invited to December 2005 and August 2009 diagnoses of anxiety and the prescribing of prescription psychiatric medications.  Additionally, attention is invited to VA treatment records from June 2011 noting diagnoses of anxiety, depression, and dysthymia.

5.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's right elbow and bilateral knee disabilities. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimony, and treatment records, should be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner(s) should opine to the following:

Whether it is at least as likely as not (probability of fifty percent or greater) that the Veteran's right elbow and/or bilateral knee disabilities are related to his active duty service, or are otherwise related to any in-service disease, event, or injury?

Attention is invited to the August 1970 entry in the Veteran's service treatment records showing treatment of a knee injury during active service.  Attention is also invited to the Veteran's lay testimony during his December 2017 hearing, and August 2010 lay statements and a buddy statement from January 2010 about his knee injuries during basic training.  Additionally, attention is also invited to a December 2014 private physician's positive nexus opinion for service connection regarding the bilateral knee disability.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




